Title: From Thomas Jefferson to William Robeson, 21 December 1785
From: Jefferson, Thomas
To: Robeson, William



Sir
Paris Dec. 21. 1785.

Your letter was delivered to me in the moment when I was going out under an appointment the day before yesterday, and I did not return home till late at night, and yesterday morning early I was obliged to go to Versailles. This has occasioned the delay of my answer. The multiplicity of expences with which I am unavoidably surrounded, and the multiplicity of applications under circumstances similar to yours oblige me to make my own ability, and not your wants, the measure of the aid with which I can furnish you. I therefore send you by the bearer five guineas. As you may be unacquainted with the conveiances from hence to l’Orient, I would observe to you that a Fourgon sets out for Rennes to-day at noon, the price of a place in which is 6. sous the league. A Carrosse sets out for the same place on Sunday at 5. o’clock in the morning, the price 10. sous the league. Both go from a Bureau in the rue Notre-dame des Victoires. I am Sir Your most obedient humble servt.,

Th: Jefferson

